Appeal from a judgment entered February 3, 1970 upon a decision of the Court of Claims, which awarded the sum of $25,000 to the claimants. Appellant’s position, that the award cannot stand since it was based on respondents’ appraisal which is devoid of probativé value, is well taken. Respondents’ appraiser calculated the value of the residence solely by the cost approach method which was clearly erroneous since the building was not a specialty. Furthermore, his valuation of the land, although allegedly based on comparable sales, was discredited by his own admission that many of the sales used were dissimilar from the subject premises; that he had made no adjustments between the sales. Finally, the court did not sufficiently explain the basis of its decision. (Ridgeway Assoc. v. State of New York, 32 .A D 2d 851.) A new trial is therefore mandated. Judgment reversed, on the law and the facts, without costs, and a new trial ordered. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.